DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 3/17/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  3/17/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GOTO et al (2017/0176833 A1) in view of Yamamoto et al (2016/0306251 A1).
Regarding claim 1, GOTO et al discloses (refer to figure 1) an electrochromic device (10) reversibly and controllably colored and decolored by electricity, configured to control at least one of the following functions  a continuous elapsed time of a colored state or a decolored state (paragraph 0040, paragraph 0097).  
 GOTO et al discloses all of the claimed limitations except an illuminance around the electrochromic device: a function fl of transiting to a colored state and/or limiting transition to a decolored state; and a function f2 of transiting to a decolored state and/or limiting transition to a colored state.
 Yamamoto discloses an illuminance around the electrochromic device (1): a function fl of transiting to a colored state and/or limiting transition to a decolored state; and  a function f2 of transiting to a decolored state and/or limiting transition to a colored state (paragraph 0036).
It would have been obvious to one of ordinary skill in the art the time invention was made to provide teaching a function fl of transiting to a colored state  to a colorless state and colors lees state to colored state in to the GOTO an electrochromic device for the purpose of  brings changes in the light transmittance of the electrochromic device as taught by Yamamoto et al (paragraph 0005).



GOTO et al discloses all of the claimed limitations except one of them wherein the electrochromic device has at least one of the following functions: a function of transiting from a colored state to another colored state closer to a decolored state; a function of transiting from a colored state to a decolored state; a function of limiting transition from a decolored state to a colored state; and a function of inhibiting transition from a decolored state to a maximum colored state.
However, Yamamoto discloses a function of transiting from a colored state to another colored state closer to a decolored state; a function of transiting from a colored state to a decolored state; a function of limiting transition from a decolored state to a colored state; and a function of inhibiting transition from a decolored state to a maximum colored state (paragraph 0036).
It would have been obvious to one of ordinary skill in the art the time invention was made to provide teaching a function fl of transiting to a colored state to a colorless state and colors lees state to colored state in to the GOTO an electrochromic device for the purpose of  brings changes in the light transmittance of the electrochromic device as taught by Yamamoto et al (paragraph 0005).



Regarding claim 12, GOTO et al discloses wherein the first electrochromic layer  (13) comprises a cross-linked product of an electrochromic composition containing a triarylamine- containing radical polymerizable compound and another radical polymerizable compound different from the triarylamine-containing radical polymerizable compound (paragraph 0070).  
Regarding claim 13, GOTO et al discloses wherein the second electrochromic layer (18) (i.e., chromic layer) contains semiconducting metal oxide particles (paragraph 0099).  
Regarding claim 14, GOTO et al discloses electronic dimming eyeglasses comprising a lens (51) comprising the electrochromic device (figure 13).  


Regarding claim 15, GOTO et al discloses all of the claimed limitations except a light shielding filter comprising the electrochromic device. 
 Yamamoto et al discloses a light shielding filter (101) comprising the electrochromic device. 
It would have been obvious to one of ordinary skill in the art the time invention was made to provide a light shielding filter in to the GOTO an electrochromic device for the purpose of brings changes in the light transmittance of the electrochromic device as taught by Yamamoto et al (paragraph 0005).
Regarding claim 16,  combination of GOTO et al and Yamamoto et al  discloses  camera comprising a neutral density filter (101) comprising the electrochromic device (10).  
Regarding claim 17, combination of GOTO et al and Yamamoto et al discloses further comprising a temple, wherein, when the temple is folded, the lens transits to a decolored state instantaneously or after a certain time period of time.  
Regarding claim 20, , combination of GOTO et al and Yamamoto et al discloses wherein, when the camera ends operating, the neutral density filter transits to a decolored state instantaneously or after a certain time period of time (paragraph 0098).  
Allowable Subject Matter
5.   Claim 3-10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 a temperature sensor configured to acquire an operating environment temperature of the electrochromic device; and a memory configured to store a coloring limiting temperature, wherein the electrochromic device performs at least one of the following controls f3 and f4 based on conditions in a colored state or a decolored state: a control f3, when in a decolored state, of limiting transition from the decolored state to a colored state when the operating environment temperature is higher than the coloring limiting temperature; and a control f4, when in a colored state, of transiting from the colored state to a decolored state when the operating environment temperature is higher than the coloring limiting temperature and further comprising  a temperature sensor configured to acquire an operating environment temperature of the electrochromic device; and a memory configured to store a coloring limiting temperature according to coloring density, wherein the electrochromic device performs at least one of the following controls f5 and f6 based on conditions in a colored state or a decolored state:  a control f5, when in a decolored state, of limiting transition to a coloring density at which the operating environment temperature is higher than the coloring limiting temperature; and a control f6, when in a colored state and the operating environment temperature is higher than the coloring limiting temperature, of transiting to a coloring density at which the operating environment temperature is not higher than the coloring limiting temperature and  driven by continuous or intermittent application of electricity to maintain a colored state displaying a certain coloring density, further comprising:  a measuring device configured to measure a time period of a continuous colored state; and a memory configured to store an upper limit time period allowing the continuous  and  continuous or intermittent application of electricity to maintain a colored state displaying a certain coloring density, further comprising: a temperature sensor configured to acquire an operating environment temperature of the electrochromic device; a measuring device configured to measure a time period of a continuous colored state; and a memory configured to store an upper limit time period allowing the continuous colored state for each operating environment temperature, wherein the electrochromic device transits from a colored state to a decolored state or to another colored state closer to the decolored state, when the time period of the continuous colored state exceeds the upper limit time period allowing the continuous colored state according to the operating environment temperature and   a measuring device configured to measure a number of .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/5/2021